Citation Nr: 1048489	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for liver disorder, claimed 
as hematoma/blood clot on the liver.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in October 2009 at 
which time the service connection claims on appeal were remanded 
in order to schedule the Veteran for Board hearing.  In March 
2010, the Veteran provided testimony at a video conference 
hearing held before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record.  

The service connection claim for a low back disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not show that the Veteran suffers 
from a current liver disorder which is etiologically related to 
his period of active service or any incident therein.



CONCLUSION OF LAW

The criteria for a grant of service connection for a liver 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by letter 
sent to the Veteran in August 2007.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in April 2008.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate the claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded. This specific notice was provided to the Veteran in 
August 2007.  Thereafter, the RO readjudicated the claim in a 
Statement of the Case issued in June 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).this case.

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that the Veteran's STRs are not 
available in this case.  Even prior to the enactment of the 
Veterans Claims Assistance Act of 2000, the United States Court 
of Appeals for Veterans Claims (Court) had held that in cases 
where a Veteran's service treatment records were 
unavailable/incomplete, through no fault of the Veteran, there 
was a "heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here the file contains the Veteran's post-service private and VA 
medical records, as well as records from the Social Security 
Administration (SSA).  In addition, the Veteran provided 
testimony at a Board hearing held in March 2010 and additional 
evidence has been submitted for the file, which is accompanied by 
a waiver.  An attempt was made to secure private medical records 
of Dr. C., identified by the Veteran.  However on file is 
documentation indicating that no such records are available.  

With respect to the service connection claim for a liver 
disorder, the Board finds that a remand is not required and there 
is no duty on the part of VA to provide a medical examination or 
request a nexus opinion, because as discussed in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been 
advised of the need to submit competent medical evidence 
indicating that he has the disorder claimed, and further 
substantiating evidence suggestive of a linkage between his 
active service and the currently claimed disorder.  The evidence 
in this case is entirely negative for any indication of a 
currently manifested liver disorder.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
evidence to establish that the Veteran has a current liver 
disorder.  Given these matters of record, there has been no 
competent evidence presented indicating that "the disability or 
symptoms may be associated with the claimant's active military . 
. . service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, the Board finds that the information 
and competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical evidence to 
decide the claims and that under such circumstances, there is no 
duty to provide an examination or to obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that as to the claim being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, in 
the absence of evidence of current disability, it is not 
necessary to remand the service connection claim for a liver 
disorder in order to attempt to obtain additional STRs, as these 
would be of no assistance in establishing the required element of 
current disability.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Factual Background

The Veteran served with the United States Army with a primary MOS 
of Heavy Antiarmor Weapons Infantryman.

In July 2007, the Veteran filed a service connection claim for 
hematoma/blood clot of the liver, which he maintains was 
sustained and treated between July and October 1985 at Homestead 
Air Force Base in Florida.   

The STRs and personnel records in this case are not on file and a 
formal finding of unavailability of these records, dated in April 
2008, is on file. 

The Veteran completed a VA Form 21-4142 in August 2007, 
indicating that he had been treated by Dr. C. in Florida from 
January 2006 forward, for heart and other medical problems.  VA 
requested those records.  In August 2007, a response from a 
private medical center was received indicating that Dr. C. was no 
longer practicing and had retired 4 years previously.  It was 
also explained that the doctor who took over Dr. C.'s practice 
did not have any of Dr. C.'s records on file. 

The file includes records and a decision of the Social Security 
Administration (SSA) reflecting that SSA disability benefits were 
denied in January 2008 decision, which was being reconsidered.  
Copious private and VA medical records dated from 2001 to 2008 
accompany the SSA decision and are on file.  The Veteran did not 
mention a liver disorder as a claimed illness/condition impacting 
his ability to work.  He did indicate that he sustained a work-
related accident in 1999, and listed conditions including back 
pain, sliding hiatal hernia, acid reflux and respiratory/cardio 
impairment as conditions impacting his employability.  

The SSA records reflects that the Veteran has numerous diagnosed 
medical conditions including non-ischemic cardiomyopathy; 
hypertension; hyperlipidemia; gastroesophageal reflex disease and 
mood disorder.  In addition, the records reflect hospitalization 
in August 2008 for alcohol and cocaine intoxication.  However, 
they fail to include any reported history of an automobile 
accident in service or any liver hematoma/blood clot which 
reported occurred during service due to that reported accident.  
Significantly, the records are negative for any indications of a 
current liver disorder, associated with service, an accident 
sustained in service, or otherwise.  In addition, there is no 
reference to liver hematoma or blood clotting.  Further, the file 
contains the results of liver function studies conducted in 
August 2006 and August 2008 which were entirely normal, with no 
indication of any elevated enzymes.  Other records include a 
November 2005 assessment from the Florida Department of 
Corrections which indicates that physical evaluation of the 
endocrine system was normal.  Laboratory data reveals low 
cholesterol (February 2007) and elevated lipid readings (August 
2006).  VA records dated in 2004 reflect that the Veteran's 
medications included Aspirin daily.  

In hearing testimony provided in March 2010, the Veteran 
indicated that he had been involved in a car accident in Florida 
in July 1985, following which he was taken by ambulance to the 
hospital.  He stated that he was hospitalized at the North 
Broward Medical Center for a week and a half to two weeks, and 
believed that he was told that he had a hematoma/blood clot of 
the liver.  He then indicated that he was unsure what kind of 
current liver disorder he had, but believed that high enzymes had 
been shown on testing.  The Veteran noted that he had been seen 
by VA and was told to avoid acid products which could cause 
bleeding.  

At the hearing, additional evidence was received which included a 
notarized statement dated in February 2010.  The statement was 
signed by 5 different affiants who attested that they had 
knowledge that the Veteran was involved in a car accident in 
1985, while on leave from Korea, resulting in a hematoma of the 
liver.  It was further attested that the Veteran was unable to 
travel after the accident for a period of three months.  The 
witnesses also attested that hematomas could recur and that the 
Veteran had to avoid Aspirin due to the liver hematoma.  

Also added to the record with a waiver were VA medical records 
dated in 2004 which were negative for any complaints or findings 
involving the liver.   



Analysis

The Veteran primarily maintains that service connection is 
warranted for a liver disorder, claimed as attributable to an 
accident occurring during service in 1985, when he reportedly 
sustained a hematoma of the liver.

In a case such as this where it appears that STRs are possibly 
incomplete, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of- the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the claim.  Case law does 
not establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing the 
claim, and to explain its decision when a Veteran's medical 
records are incomplete.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including cirrhosis of 
the liver, may be established on a presumptive basis if the 
disease is manifested to the required degree within the first 
year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 C.F.R. § 3.102 (West 2002).

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain a diagnosis of a current clinical liver disorder.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a disorder of the 
liver was filed in July 2007.

However, none of the post-service evidence on file reflects that 
the Veteran has a currently manifested liver disorder.  The post-
service medical records on file contain no mention of a car 
accident, liver hematoma or blood clot during service, and are 
entirely negative for any current evidence of liver hematoma or 
blood clotting.  In addition, liver functions tests conducted in 
2006 and 2008 were entirely normal, with no indications of 
"elevated enzymes" as reported by the Veteran.  Essentially, 
the file does not establish or even suggest that the Veteran has 
any currently manifested liver disorder, related to service or 
otherwise.  

To the extent that the Veteran argues that his claimed liver 
condition is manifested by elevated or low values on lab testing 
(unspecified by the Veteran), Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  For 
instance, hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for which 
VA compensation benefits are payable, even though they may be 
considered a risk factor in the development of certain diseases.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities; they are, therefore, not appropriate 
entities for the rating schedule.).  The term "disability" as 
used for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the absence of evidence of current liver disability, the Board 
need not analyze the claim any further.  Even if the Board were 
to presume that the Veteran had a car accident in service which 
resulted in liver hematoma and blood clotting as reported, there 
is no evidence of any chronic residuals from those reported 
injuries.  The lay statement of February 2010, while pertinent to 
the matter of whether an accident in service took place, is 
entirely insufficient and non-probative regarding the issue of 
current liver disability.  In the statement, the signatories 
attested that the Veteran had a liver hematoma as a result of an 
accident in 1985, which could recur.  No explanation or source 
supporting that statement was presented and none of those 
signatories are shown to have an specialized medical knowledge or 
to have examined the Veteran.  Moreover, the lay statement to 
that effect was both general (not specific to the Veteran's 
actual condition) and speculative, and as such is of no probative 
value.  

The Board has considered the Veteran's lay assertions that he has 
a disorder of the liver.  While the Veteran is generally 
considered competent to report symptoms such as pain; a lay 
person such as the Veteran is not competent to offer an opinion 
on complex medical questions, such as rendering a diagnosis or 
offering an opinion as to the underlying etiology of his claimed 
condition; essentially it is beyond the Veteran's competency to 
diagnose himself with a disorder of the liver.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not have any currently 
diagnosed disorder of the liver, Hickson element (1) has not been 
met, and the Veteran's claim fails on this basis alone.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(noting that service connection may not be granted unless a 
current disability exists).

Accordingly, as there is no evidence of a current disability, the 
preponderance of the evidence is against the claim and service 
connection for a claimed disorder of the liver must be denied.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore 
denied.

ORDER

Service connection for a disorder of liver is denied.


REMAND

Additional action and/or development is required with respect to 
the service connection claim for a low back disorder.

Initially, the Board notes that the service treatment records 
(STRs) in this case are unavailable.  A formal finding of 
unavailability of the STRs is documented in an April 2008 
memorandum, which is on file.  The memorandum reflects that the 
National Personnel Records Center (NPRC) was contacted, as was 
the Veteran on 3 occasions in attempts to procure his STRs.  The 
Veteran has urged that additional efforts be undertaken to locate 
any available STRs, and has mentioned that his duty stations 
included the Troop Medical Clinic at Fort Benning, GA., and that 
he was treated at Homestead Air Force Base in Florida.  Other 
possible treatment sources were listed in a statement from the 
Veteran dated in September 2008.  VA has a duty to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(1) (2010).  Accordingly, VA will undertake additional 
efforts to try and obtain the Veteran's missing STRs and other 
possible available records.

The file contains records from the Social Security Administration 
(SSA) which appear to reflect that SSA disability benefits had 
been denied in January 2008 and that the Veteran had submitted an 
application for reconsideration later in 2008.  The application 
reflects that the Veteran reported that he had become unable to 
work as of January 2008, due to conditions including joint and 
back pain, and mentions a work related accident which occurred in 
1999.  The file does not contain the decision which was made on 
reconsideration; however, in testimony presented in 2010, the 
Veteran stated that SSA benefits had been granted.  Accordingly, 
a request for the SSA decision made on reconsideration will be 
requested in conjunction with this remand.  

In addition, the Board points out that a VA examination has not 
yet been furnished with respect to the claimed low back 
condition, but is warranted in this case, in light of the 
evidence currently on file as well as the absence of STRs at this 
point.  Evidence on file includes the Veteran's 2010 testimony to 
the effect that he sustained a low back injury during basic 
training at Fort Benning, for which he was placed on a profile.  
Also on file are VA records dated in 2004, documenting the 
Veteran's complaints of low back pain since 1999.  Diffuse 
myofacial back pain and fibromyalgia have been diagnosed.  

Fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  Accordingly, a VA 
examination is also warranted to determine whether the claimed 
disorder of the low back may be of service etiology.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a low back disorder.  
He should also be requested to provide 
information regarding the work-related 
accident of 1999, which was mentioned in 
SSA records, to include identifying any 
employment or medical records relating to 
that accident.  

Based on his response, the RO must attempt 
to procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim(s).  The Veteran must then be 
given an opportunity to respond.

2.  The RO/AMC is requested to contact the 
National Personnel Records Center (NPRC) 
for a second time in an attempt to obtain 
the Veteran's STRs.  He has also mentioned 
that his duty stations included the Troop 
Medical Clinic at Fort Benning, GA., and 
that he was treated at Homestead Air Force 
Base in Florida, and that records may be 
available from those facilities.  He has 
also mentioned Camp Hovey in South Korea, 
as a possible source for records.  Any 
other appropriate alternative sources 
should be contacted in order to try and 
procure the STRs.  If no STRs are found, 
the claims file shall be documented 
accordingly.  If STRs are found, obtain and 
associate them with the claims file.  All 
attempts to obtain the missing records must 
be documented in the claims file.

3.  The RO/AMC shall review the VA 
treatment sources listed by the Veteran in 
his September 2008 statement and ensure 
that records from the sources/facilities 
are associated with the file.  

4.  Contact the Social Security 
Administration and request a copy of all 
decisions issued subsequent to the January 
2008 denial of the claim.  In addition, 
please provide any additional information 
or evidence added to the SSA file 
subsequent to December 2008 (when the SSA 
records were copied for VA and are already 
on file).  These records shall be 
associated with the claims file.  In 
requesting these records, the RO/AMC shall 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received shall be 
associated with the claims file.

5.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the 
diagnosis, underlying cause, time of onset, 
and etiology of his claimed low back 
disorder.  The claims file, to include a 
complete copy of this remand, shall be made 
available to the examiner in conjunction 
with conducting the examination of the 
Veteran.  The examiner shall annotate the 
report to reflect that review of the claims 
file was undertaken.  A discussion of the 
Veteran's lay history and symptomatology as 
well as the documented pertinent medical 
history shall also be included, to include 
recordation of any post-service low back 
injuries sustained (particularly in light 
of the absence of service treatment records 
in this case).  All appropriate tests or 
studies should be accomplished, and all 
clinical findings shall be reported in 
detail.  The examiner's report shall also 
address the following matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities of the low 
back.

B.  If the Veteran has a currently 
manifested disorder of the low back, the 
examiner shall render an opinion as to 
whether it is at least as likely as not (a 
50 percent or more probability) that the 
disability found on examination is of 
service etiology; i.e. was incurred in or 
is etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology in and since service) the 
Veteran's period of active service 
extending from October 1984 to October 
1987.

In considering the etiology of the claimed 
low back disorder, the examiner shall 
consider and discuss whether this condition 
might at least as likely as not be due to a 
reported injury sustained in basic 
training.

C.  A report of the examination shall be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner shall 
explain any opinion provided, to include 
supporting references to the Veteran's 
medical record and lay history.  It would 
be helpful if the examiner, in expressing 
his or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

6.  After the examination has been 
completed, the examination report shall be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner for correction.

7.  Then readjudicate the Veteran's service 
connection claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim remains 
adverse to the Veteran, he and his 
representative shall be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


